ICJ_059_NuclearTests_NZL_FRA_1973-06-22_ORD_01_NA_06_FR.txt. OPINION DISSIDENTE DE M. GROS

Je considère que les actes introductifs d’instance de la Nouvelle-
Zélande et de l'Australie dans les affaires des Essais nucléaires sont rédigés
en termes analogues, que les mêmes considérations de fait et de droit y
sont invoquées et que les conclusions ont un objet identique. Dans la
première plaidoirie, le 24 mai 1973, le conseil de la Nouvelle-Zélande a
déclaré:

«La demande néo-zélandaise tient aux mémes circonstances que
la demande australienne et a les mêmes objectifs.»

Les demandes des deux gouvernements auraient dû être jointes, dès le
début de la procédure, leur objet étant le même. C’est un procédé arti-
ficiel de maintenir l’apparence de deux affaires et, même si une jonction
pouvait poser des problèmes de rédaction pour les décisions ultérieures de
la Cour, il n’y avait pas là un obstacle sérieux. Dans les affaires du Sud-
Ouest africain la Cour avait joint les deux demandes au moment de la
désignation par les deux demandeurs d’un même juge ad hoc, ce que la
Nouvelle-Zélande et l’Australie ont fait également dans les affaires actu-
elles. Puisque la Cour a décidé de ne pas procéder à la jonction des deux
demandes dès le début de ces affaires et de réserver sa décision sur ce point,
je n’ai rien à ajouter pour le moment sur le problème de jonction. Mais, la
demande de mesures conservatoires de la Nouvelle-Zélande ayant fait
l’objet d’une ordonnance séparée, je dois indiquer les raisons qui me con-
duisent à un dissentiment sur cette ordonnance. Dans les circonstances
rappelées ci-dessus, ces raisons sont les mêmes que celles exposées dans
mon opinion dissidente sur l'ordonnance du même jour relative à la de-
mande présentée par l'Australie.

* *

La déclaration d’acceptation de la juridiction de la Cour faite par le
Gouvernement français le 20 mai 1966 exclut de cette juridiction: «... [les]
différends concernant des activités se rapportant à la défense nationale.»
Dans une communication faite à la Cour le 16 mai 1973 par le Gouverne-
ment français cette réserve a été formellement invoquée. La limite fixée
par ce gouvernement à son acceptation a été considérée par l’ordonnance
comme ne créant pas un empéchement à l’exercice du pouvoir de la Cour
d’accorder des mesures conservatoires en application de l’article 41 du
Statut, la Cour estimant que le titre invoqué par le demandeur pour fon-
der la compétence de la Cour, l’Acte général de 1928, semblait suffisant,

18
150 ESSAIS NUCLÉAIRES (OP. DISS. GROS)

prima facie, à la fois pour justifier provisoirement sa compétence et pour
écarter l'application de la réserve de 1966 dans la phase des mesures con-
servatoires, sans préjuger sa décision ultérieure sur ces questions. Je n’ai
donc rien à dire sur la substance des problèmes de juridiction et de rece-
vabilité puisque toutes questions sans exception concernant le pouvoir de
la Cour de se saisir de l'affaire telle qu’elle a été présentée dans la requête
de la Nouvelle-Zélande sont renvoyées à la prochaine phase de la procé-
dure, instituée dans le dispositif de l'ordonnance.

Mais la décision de la Cour indiquant des mesures conservatoires
constitue une application que je n’ai pu approuver de deux articles du
Statut de la Cour, les articles 53 et 41, et il convient donc que je donne les
raisons de mon dissentiment successivement sur ces deux points qui sont
relatifs à la seule phase des mesures conservatoires.

*
* *

Lorsque la Cour fut saisie le 9 mai 1973 de la requête introductive d’ins-
tance indiquant la République francaise comme défendeur, puis le 14
mai 1973 d’une demande sollicitant l’indication de mesures conservatoi-
res, signification fut faite immédiatement au Gouvernement de la Répu-
blique française qui répondit le 16 mai 1973 par un document contestant
formellement la compétence de la Cour et concluant à ce que l’affaire
soit rayée du rôle. Il s’agit d’un document de vingt pages qui constitue
une réponse aux communications de la Cour. La Cour, avant la première
audience, a examiné comme dans toute affaire la question de la communi-
cation au public des documents relatifs à l’instance, selon l’article 48 du
Règlement; dans une lettre à la Cour du 23 mai 1973 l’agent du deman-
deur a fait d’expresses réserves à la communication du document français
du 16 mai 1973. Le conseil du Gouvernement de la Nouvelle-Zélande, à
14 première audience, le 24 mai 1973, a déclaré:

«Je rappelle, pour la reprendre à mon compte, l’argumentation
présentée par le conseil australien afin d'établir que ce document
n’a pas été soumis conformément au Règlement. »

L’argumentation ainsi reprise était la suivante:

«Ni la Cour ni l’Australie ne doivent être obligées d’examiner
les arguments invoqués par une partie, quand celle-ci les présente,
non pas à la barre, mais de façon irrégulière ou extra-judiciaire.
Selon nous, il faut s’en tenir strictement au principe selon lequel
les parties doivent présenter leur argumentation régulièrement devant
la Cour; si elles s’abstiennent de comparaître, la Cour ne doit prendre
en considération aucune déclaration qu’elles viendraient à faire en
dehors de ses procédures établies. Cette règle a été en tout temps
essentielle pour maintenir l’intégrité de la procédure judiciaire à tous
les niveaux. Nous sommes persuadés que la Cour fera clairement
savoir qu'elle ne tiendra compte d’aucune déclaration de ce genre.»

19
151 ESSAIS NUCLÉAIRES (OP. DISS. GROS)

Et à la date de la présente ordonnance, le document français n’a toujours
pas été communiqué au public, alors que la requête néo-zélandaise et les
comptes rendus des plaidoiries de la Nouvelle-Zélande le furent à partir
du 24 mai 1973.

Le fondement d’une telle attitude ne peut se trouver que dans une
certaine interprétation de l’article 53 du Statut ou de la procédure de la
Cour dans les matières préliminaires.

L'article 53 du Statut de la Cour traite de la situation des Etats qui
contestent la juridiction de la Cour par un défaut de comparaître ou de
conclure. Le défaut est un acte reconnu dans la procédure de la Cour,
traité par un article qui est contenu dans le chapitre III du Statut intitulé
«Procédure» et c’est en vain qu’on chercherait dans les intentions des
auteurs du Statut la volonté de pénaliser l’Etat qui fait défaut. La thèse
contraire a été plaidée sans l’appui d’aucune autorité et doit être écartée.
Certes le défaut d’un Etat ne doit pas porter préjudice à l’action intentée
par un autre Etat et le défaut ne peut interrompre le cours de la justice.
Mais le défaut est réglementé par l’article 53 qui décide de ses conséquen-
ces et, devant un défaut constaté, il faut appliquer cet article. Or c’est
ce que la Cour n’a pas fait; l’ordonnance relève, dans le paragraphe 12,
un défaut de comparaître, mais tient compte des conclusions du docu-
ment adressé à la Cour par le Gouvernement français pour demander la
radiation de l'affaire du rôle. Or s’il y a conclusions du gouvernement cité
comme défendeur dans l'affaire, il n’y a pas défaut faute de conclure. En
ne se prononçant ni dans un sens ni dans l’autre, et en renvoyant à une
date ultérieure sa décision sur les conclusions du Gouvernement français
la Cour donne une interprétation de l’article 53 qui me paraît erronée.

Ce n’est pas là un problème mineur et je regrette que la Cour l'ait
renvoyé à une phase ultérieure. En indiquant à l’ouverture de la première
audience que la demande de radiation de l'affaire faite par le Gouverne-
ment français, dont «il a été dûment pris acte» serait examinée «le mo-
ment venu», le Président ne réglait qu’un problème immédiat mais
l'ordonnance a reporté encore l'échéance. Et cette remise indique que
la Cour estime possible de traiter le Gouvernement français à la fois
comme partie à l’instance principale (cf. paragraphes 33 et 34 de l’ordon-
nance et la fixation d’un délai pour un contre-mémoire français) et com-
me en défaut dans la phase actuelle puisqu’on constate aux paragraphes
12 et 35 son défaut de comparaître. Mais si le Gouvernement français
a fait défaut et indiqué formellement son intention de rester en dehors
de l’instance principale, d’une manière qui ne laisse place à aucun doute,
il fallait appliquer l’article 53 qui prévoit les effets du défaut, et cela immé-
diatement.

Il ne me paraît pas conforme aux règles de la procédure d’écarter pro-
visoirement l’application de l’article 53 dans la présente affaire pour la
raison qu’il s’agit d’une phase de mesures conservatoires. Dès le début,

20
152 ESSAIS NUCLÉAIRES (OP. DISS. GROS)

une erreur d'interprétation est ainsi commise sur l’article 53. Il est inutile
de rappeler la jurisprudence constante de la Cour quant à l'interprétation
de son propre Statut: «C’est à la Cour elle-même et non pas aux parties
qu'il appartient de veiller à l'intégrité de la fonction judiciaire de la Cour»
(Cameroun septentrional, C.I.J, Recueil 1963, p. 29). I appartenait donc à
la Cour de décider, selon ses propres motifs, si son Statut et son Règle-
ment prévoient des formalités indispensables pour que des conclusions
présentées autrement soient tenues pour irrecevables et si, dans cette
hypothèse, l’article 53 devait être appliqué à un double défaut, absence et
défaut de conclure. Rien de cela ne fut fait et le statut du document fran-
çais demeure incertain. Contesté formellement par le demandeur dans
son existence même, la décision sur ses conclusions renvoyée à plus tard,
il est impossible de déduire de l’ordonnance si ce document est ou non
une pièce du dossier dont il devait être tenu compte, à légal des obser-
vations du demandeur. Car, si le Statut et le Règlement n’interdisent
pas de «conclure» de la manière choisie dans cette affaire, le document
français aurait dû être reçu comme observations du défendeur; et dans
le cas inverse, rejeté, et l’article 53 appliqué comme il le fut dans l'arrêt
du 2 février 1973 (Compétence en matière de pêcheries, Royaume-Uni c.
Islande, arrêt, C.J. Recueil 1973, paragraphe 12).

Le renvoi par la Cour de l’application des effets de l’article 53 aux
phases ultérieures de l’affaire est donc une décision implicite de refus
d'application de l’article 53 à une phase de mesures conservatoires.
C’est une thèse qui mérite examen. En bref, cette thèse est que le défaut
n'aurait pas nécessairement les mêmes conséquences selon les phases
d’une affaire et que, si l’article 53 prévoit bien certains effets dans son
paragraphe 2, ces effets pourraient être écartés lorsqu'il s’agit d’une
demande de mesures conservatoires, malgré l’intention manifeste de
l'Etat absent du proces.

On pouvait aussi soutenir que l’article 53 n’ouvre de droit à faire cons-
tater le défaut qu’à la partie intéressée à le faire, mais que la Cour ne
peut y procéder proprio motu. Il suffira de dire que, même s’il en était
ainsi, ce qui n’est pas le cas selon moi, en l’espèce le demandeur a implici-
tement invoqué l’article 53 dans les conditions ci-dessus rappelées en se
référant aux dispositions applicables du Statut et du Règlement. Mais le
Gouvernement français a fait savoir dans une lettre du 21 mai 1973
qu’il n’était «pas partie à cette affaire»; il semble difficile de ne pas voir
dans ses déclarations du 16 mai et du 21 mai une volonté formelle de
défaut. La Cour ne pouvait ignorer à la fois les positions prises par le de-
mandeur et par l'Etat absent, alors qu’elles coincidaient pour lui faire cons-
tater un défaut de comparaître.

Il faudrait ajouter qu’il y aurait une sorte d’abus de la procédure à
vouloir utiliser un défaut de comparaître comme une violation des règles

21
153 ESSAIS NUCLÉAIRES (OP. DISS. GROS)

de procédure entraînant la perte du droit d’être entendu par la Cour, en
créant une pénalité que le Statut lui-même interdit formellement dans
Particle 53 dont l’effet principal est que, le défaut constaté, la Cour
«doit s’assurer non seulement qu’elle a compétence aux termes des arti-
cles 36 et 37, mais que les conclusions sont fondées en fait et en droit».
Il est insolite de soutenir une chose et son contraire; devant le défaut de
comparaître, en repoussant toute décision sur ies effets de ce défaut, la
Cour a permis une certaine rupture de l'égalité nécessaire entre les Etats
devant le juge.

La juridiction de la Cour est limitée d’une part aux Etats qui l’ont
acceptée, d’autre part aux obligations formellement consenties. Juge
d'attribution, la Cour doit veiller avant tout 4 ne pas outrepasser la
compétence qu’elle tient de son Statut et de l’acceptation volontaire de
sa juridiction par des Etats, chacun de ceux-ci déterminant librement
l'étendue de la juridiction reconnue à la Cour.

Un Etat est ou n'est pas soumis au juge. S'il ne l’est pas, il ne peut
être traité comme une «partie» à un litige qui ne serait pas justiciable.
La position prise par la Cour est qu’un Etat qui se tient pour étranger à
une affaire, qui fait défaut et affirme son déclinatoire de la juridiction de
la Cour ne peut obtenir de la Cour qu’une remise à plus tard de l’examen
de son droit. Ce n’est pas ce que dit l’article 53. Le défaut de comparaître
est un moyen reconnu dans la procédure de la Cour pour contester la
juridiction et ce serait créer une obligation non prévue dans le Statut que
dobliger un Etat à défendre sa prétention d’une autre manière que le
défaut. Il a été soutenu que la seule manière de contester la juridiction de
la Cour est d’utiliser l’exception préliminaire. La manière dont les Etats
contestent la compétence de la Cour ne leur est pas imposée par un forma-
lisme inconnu dans la procédure de la Cour; lorsqu'ils estiment que
cette compétence est inexistante, il peuvent choisir de rester en dehors
de ce qui, selon eux, est un faux différend. L’article 53 en est la preuve,
et la Cour doit alors s’assurer de sa propre compétence et de la réalité
du différend qu’on lui soumet. Certes un Etat qui fait défaut court un
risque, celui de ne pas fournir à la Cour tous les éléments possibles pour
l'appréciation de sa demande de rejet d’une instance. Mais c’est un risque
qu’il est seul maître de prendre et de comparer à celui qui résulterait pour
lui d’une attente prolongée pendant une procédure à laquelle il ne veut
pas prendre part à propos d’une affaire qu’il estime entièrement en dehors
de la compétence du juge. Certaines indications sur la portée de l’ordon-
nance du 22 juin 1973 montrent que la possibilité de remises successives
n’est pas exclue.

La Cour permanente de Justice internationale avait déjà mis en garde
contre l’idée qu'une requête suffit à créer un litige justiciable: «la com-
pétence de la Cour ne saurait dépendre seulement de la manière dont la
requête est formulée» (C.P.J.I. série A n° 6, p. 15).

Si, comme je le pense, le défaut prévu à l’article 53 n’est pas sanctionné
22
154 ESSAIS NUCLÉAIRES (OP. DISS. GROS)

en soi, il devient évident que les raisons de ce défaut, lorsqu'elles ont été
formulées clairement, doivent être examinées par la Cour de façon com-
pléte et surtout qu'il faut les accepter ou les rejeter formellement et sans
délai. L’idée que le défaut n’est pas opposable à la Cour et au demandeur
parce qu’il s’agit d’une demande de mesures conservatoires me paraît
donc manquer de pertinence.

En premier lieu personne ne conteste «le lien qui doit exister, en vertu
de l'article 61, paragraphe 1 [aujourd’hui article 66, paragraphe 1], du
Règlement, entre une demande en indication de mesures conservatoires
et la requête initiale» (Compétence en matière de pêcheries ( Royaume-
Uni c. Islande), ordonnance du 17 août 1972, paragraphe 12). Une deman-
de de mesures provisoires est donc une phase particulière mais non pas
indépendante de la requête initiale; il n'y a pas de magie des mots et il
est impossible de croire qu’on puisse écarter des problèmes de compé-
tence, de recevabilité et de réalité de la requête principale en indiquant
simplement que ces points essentiels pour le juge d’attribution qu'est la
Cour ne sont tenus pour acquis que provisoirement, prima facie, sans
qu'ils soient préjugés. C’est dans chaque affaire, en fonction des problè-
mes juridictionnels au sens le plus large, des circonstances et «du droit de
chacun» (article 41 — c’est moi qui souligne) qu’il convient de décider
s’il est possible d'indiquer des mesures conservatoires et il faut que les
formules employées correspondent aux réalités.

Telle n’est pas l’analyse du pouvoir institué dans l’article 41 du Statut
qui a été faite dans la présente instance. La Cour, par le renvoi de la déci-
sion sur les effets du défaut, a adopté une thèse d'indépendance complète
de la demande de mesures conservatoires par rapport à l'affaire objet de
la requête.

Il est inutile de se référer à certains systèmes juridiques internes qui
connaîtraient une telle indépendance car la Cour a ses propres règles de
procédure et doit les appliquer dans son système juridictionnel tel qu’il
a été établi sur la base d’une juridiction acceptée volontairement, en
fonction d’une certaine société internationale. C’est un fait de la vie inter-
nationale que le recours au juge n'est pas obligatoire: la Cour doit veiller
à ce qu'une telle obligation ne soit pas introduite par le biais de demandes
de mesures conservatoires, à l’égard d'Etats dont la conviction visible
et proclamée est qu'ils n’ont accepté aucun lien avec la Cour, soit de façon
générale, soit dans une matière déterminée.

S'il s'agissait d’un Etat dont le défaut fût dû à une absence totale de
juridiction de la Cour, soit faute de clause juridictionnelle valable, soit
en raison du caractère irrecevable de la demande principale, la décision
immédiate d’incompétence vis-à-vis de la requête introductive d’instance
elle-même serait prise sans délai; la décision de la Cour dans la présente
affaire est que, malgré l’affirmation qu’une matière a été formellement
exclue de la compétence de la Cour et que l'Etat auteur de cette affirma-
tion se considère comme en dehors de la juridiction de la Cour pour tout

23
155 ESSAIS NUCLÉAIRES (OP. DISS. GROS)

ce qui se rapporte à cette matière, il est possible d’indiquer des mesures
conservatoires sans préjuger le droit de cet Etat.

Dans le jugement que la Cour doit porter sur toute demande de mesu-
res provisoires l’urgence n’est pas une considération dominante et ex-
clusive; il faut rechercher entre les deux notions de juridiction et d’urgen-
ce un équilibre qui varie avec les données de chaque affaire. Si la juridic-
tion est évidente et l’urgence aussi, il n’y a aucune difficulté mais c’est
une hypothèse exceptionnelle. Lorsque ia juridiction n’est pas évidente,
qu’il y ait urgence ou non, la Cour doit prendre le temps nécessaire pour
un examen des problèmes posés qui soit de nature à entraîner sa convic-
tion, ce qu’elle pouvait faire sans délai exagéré dans la présente affaire à
Végard de diverses objections à son pouvoir de juger l'affaire telle qu’elle
est décrite dans la requête principale.

li n'y a pas de présomption de compétence de la Cour en faveur du
demandeur, ni de présomption d’incompétence en faveur du défendeur;
il y a un droit de chacun à un examen utile et sérieux de sa thèse.

Un Etat n’a pas à attendre deux ans ou davantage avant que la Cour
vérifie sa prétention qu'il n’existe pas de différend justiciabie, car dans ce
cas il n’y a rien à débattre; l’autre Etat auteur de la demande dont la
réalité est contestée a évidemment un droit égal à faire reconnaître l’exis-
tence du différend qu’il invoque. Mais l'égalité entre ces prétentions est
rompue si, par le biais de l'urgence alléguée de l'indication de mesures
conservatoires, une présomption joue en faveur du demandeur sans vérifi-
cation sérieuse par le juge de l’objection. On a plaidé de la part du de-
mandeur que les argumentations sur tous ces problèmes seraient exposées
ultérieurement ; cela seul, en soi, est la négation de la prétention de l’autre
Etat d’être immédiatement mis hors d’un litige inexistant selon lui. Ainsi,
pour maintenir légalité entre les parties, dans un cas où des objections
relatives à la contexture du différend lui-même sont élevées, le traitement
prioritaire de ces objections est une nécessité. Dans leur opinion dissi-
dente commune sir Arnold McNair et MM. Basdevant, Klaestad et
Read écrivaient sur la question de obligation d'arbitrage:

«Rien dans la déclaration de 1926 n’indiquant une intention de
tenir pour suffisantes des considérations prima facie, nous estimons,
sur la base du principe ci-dessus rappelé et de l’application qui en a
été constamment faite, que le Royaume-Uni ne peut être déclaré
tenu d’accepter la procédure d’arbitrage par application de la dé-
claration de 1926 que s’il est établi d’une manière qui satisfasse la
conviction de la Cour que le différend relatif à la validité de la récla-
mation Ambatielos rentre dans la catégorie de ceux pour lesquels le
Royaume-Uni a consenti à l’arbitrage par la déclaration de 1926.»
(Ambatielos, fond: obligation d'arbitrage, C.L.J. Recueil 1953, p. 29.)

24
156 ESSAIS NUCLÉAIRES (OP. DISS. GROS)

M. Winiarski a pris position aussi en faveur de la priorité de certaines
questions de recevabilité par rapport aux questions de compétence (avis
concernant Certaines dépenses des Nations Unies, C.I.J. Recueil 1962, p.449).
De même, dans une opinion individuelle de sir Gerald Fitzmaurice:

«Ii est cependant d’autres exceptions n’ayant pas le caractère
d'exceptions à la compétence de la Cour qui peuvent et, à sirictement
parler, doivent être examinées préalablement à toute question de com-
pétence. Ainsi, une exception d’après laquelle la requête n'a pas révélé
qu'il existait véritablement un différend entre les parties doit être dis-
cutée avant la compétence, car, s’il n’y a pas de différend, tl n’y a rien
à propos de quoi la Cour puisse envisager sa compétence ou son
incompétence. C’est pour cette raison qu’une telle exception concer-
nerait plutôt la recevabilité que la compétence...»

«Dans le domaine général du droit international, il n’y a rien qui
corresponde aux procédures applicables dans la plupart des systèmes
juridiques nationaux et où l’on prévoit l'élimination relativement tôt
au cours de l'instance, avant que le tribunal soit appelé à trancher,
des demandes considérées comme inacceptables ou ne pouvant être
examinées pour un motif a priori. Etant donné l’absence d’un «fil-
trage» analogue dans le domaine juridictionnel où la Cour se meut,
on doit considérer le droit de prendre des mesures semblables, pour
des motifs semblables, comme entrant dans les pouvoirs inhérents
ou dans la compétence de la Cour en tant que tribunal internatio-
nal.» (Cameroun septentrional, CI.J. Recueil 1963, p. 109, 106-
107.)

C’est cet ensemble de questions de compétence et de recevabilité qui
ont été renvoyées par la Cour à la prochaine phase: il appartiendra alors à
la Cour, et alors seulement, de décider dans son arrêt le sort de ces ques-
tions.

Il y a désormais une certaine tendance à considérer que les ordonnances
du 17 août 1972 sur les pêcheries ont en quelque sorte consolidé le droit
en matière de mesures conservatoires. Mais chaque cas doit être examiné
selon ses mérites et, comme le dit l’article 41, selon «les circonstances».
Or le cas de l'Islande était entièrement différent quant aux circonstances.
La Cour s'était rendu compte de l’existence de sa propre compétence,
l'urgence était admise, la réalité et la définition précise de l’objet du diffé-
rend n'étaient pas contestées: enfin le droit des Etats demandeurs qui
fut sauvegardé par les ordonnances était reconnu comme un droit actuelle-
ment exercé tandis que la prétention de l'Islande était une modification
du droit existant. Il suffit d’énumérer ces points pour voir que la situation
est entièrement différente aujourd’hui; pour le dernier point c'est même
une situation inverse puisque les demandeurs se fondent sur une préten-
tion à la modification du droit positif actuel en demandant à la Cour

25
157 ESSAIS NUCLÉAIRES (OP, DISS. GROS)

de reconnaître l'existence d’une règle interdisant le dépassement d’un
seuil de pollution atomique.

* *

C’est en présence d’une telle situation que la Cour s’est trouvée pour
appliquer l’article 41 du Statut dans la présente affaire. Les objections
qui étaient faites ou pouvaient l’être à la compétence de la Cour et à la
recevabilité de la demande ont un caractère prioritaire absolu. L’article
41 ne donne pas a la Cour un pouvoir discrétionnaire mais une compéten-
ce liée par les conditions établies dans ce texte; il faut que «les circons-
tances l’exigent» et que les mesures soient nécessaires pour conserver le
«droit de chacun», ce qui recouvre le même examen du fait et du droit que
Particle 53, paragraphe 2, impose à la Cour, en plus de cette obligation
générale pour tout Juge, y compris le juge de référé, de s'assurer de sa
propre compétence; c’est ce que rappelle l’article 36, paragraphe 6. Or,
l'examen du fait et du droit qui est la condition de toute décision sur des
mesures conservatoires ne peut être systématiquement remis à plus tard
avec l’indication que le pouvoir de la Cour fondé sur l’article 41 du Statut
«présuppose qu’un préjudice irréparable ne doit pas être causé aux
droits en litige devant le juge et qu'aucune initiative concernant les ques-
tions litigieuses ne doit anticiper sur l’arrêt de la Cour» (ordonnance,
paragraphe 21). C’est résoudre par une simple affirmation le problème
de l’existence des «circonstances» auxquelles se réfère l’article 41. L’arti-
cle 41 oblige Ja Cour à rechercher si les circonstances exigent qu’elle
utilise le pouvoir d’indiquer des mesures et elle ne peut l'exercer, même si
les circonstances l’exigent, que si sa décision peut sauvegarder le droit
de chacun... mais si l'Etat cité en défense invoque l’absence totale de pou-
voir de la Cour et s’il n’y a pas véritablement d'objet de la demande, où
serait le droit à conserver?

Ce qui a été dit plus haut sur le caractère absolument prioritaire de
certaines objections montre qu'ilest impossible d'échapper à la nécessité de
trancher de telles objections avant d’indiquer des mesures conservatoires:
s’il n’y a pas de droit, il n’y a rien à conserver, Si la demande manque
d'objet, la requête principale tombe, et avec elle la demande de mesures
conservatoires. L’objection est d’un caractère si fondamental quant aux
bases mêmes de la juridiction de la Cour qu’il me semble être un abus de
mots de dire qu’un droit à agir dans de telles circonstances pourrait exis-
ter prima facie.

Lorsque la Cour déclare sur la base de l’article 41 qu’une décision indi-
quant des mesures conservatoires ne préjuge ni la juridiction, ni le fond,
ce n’est pas une constatation destinée à rassurer les Etats sur le caractère
temporaire et aléatoire de cette décision; c’est l’affirmation que l’examen
de l'affaire par la Cour selon les critères de l’article 41 du Statut lui per-
met, dans les circonstances de cette affaire, de penser que sa décision ne

26
158 ESSAIS NUCLÉAIRES (OP. DISS. GROS)

peut pas, effectivement, préjuger sa juridiction ni la qualité pour agir. Il
ne s’agit pas d’une sorte de formule rituelle, mais de la garantie que la
Cour est satisfaite que l’article 41 a été correctement interprété et appli-
qué à une certaine affaire. Mais si une indication de mesures conserva-
toires préjuge en réalité la juridiction ou l’existence d’un droit à agir, la
Cour n’a pas le pouvoir de décider ces mesures parce que les conditions
posées par l’article 41 du Statut ne seraient pas respectées. Ces conditions
n'ayant pas été remplies dans la présente affaire il y a un excès de pou-
voir dans l’application de l’articie 41 par l’ordonnance du 22 juin 1973
indiquant des mesures conservatoires.

*
* *

Dans la présente affaire, sur un point de grande importance, la Cour a
passé outre à l’une des conditions d’acceptation d’une demande de mesu-
res conservatoires. Dans l’affaire de l’ Usine de Chorzôw, la Cour perma-
nente de Justice internationale a refusé d’indiquer des mesures conser-
vatoires parce que la demande tendait à obtenir un jugement provision-
nel adjugeant une partie des conclusions de la requéte et que, par consé-
quent, «la demande ... ne rentre pas dans les termes des dispositions du
Statut et du Règlement» (C.P.J.I. série A n° 12, p. 10). I s'agit bien d’une
condition de portée générale pour l'interprétation de l’article 41 du Statut
de la Cour permanente de Justice internationale qui était identique à
l'article 41 actuel, et de la reconnaissance d’une exigence de la procédure
en matière de juridiction incidente. II serait en effet contraire à la nature
d’une procédure incidente, par définition, qu’elle permette de régler le
litige dont elle n’est qu’un élément accessoire.

La comparaison de la demande principale (requête, paragraphe 28, con-
clusions du demandeur) et de la demande de mesures provisoires (de-
mande, paragraphes 2-3 et 51) montre qu'il s'agissait bien d'une demande
de jugement provisionnel. La demande de mesures conservatoires devait
donc être rejetée pour ce motif également.

(Signé) André Gros.

27
